Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicant’s amendment
	Applicant’s amendments filed 9/23/2020 has been received and entered.  Claims 1, 80, 104-109, 176 have been amended, claims 2-75, 78, 79, 81-103, 110-175 and 179 have been cancelled, and claims 185-186 have been added.
	Claims 185 and 186 are dependent on elected claims.  It is noted that newly added claim 185 has editor marks, but reflects claim 1 that recites a ‘user interface’ (versus ‘display’ which is deleted).	
Claims 1, 76, 77, 80, 104-109, 176-178 and 180-186 are pending.  

Election/Restrictions
Applicant’s election without traverse of Group 1, drawn to a method of analyzing material at a location to obtain information of a microbiome, in the reply filed on 8/30/2017 was acknowledged.  
Newly added claims are dependent and consistent with the elected invention.
The original election was made without traverse in the reply filed on 8/30/2017.  No new arguments have been provided to the original restriction nor the restriction by original presentation. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
Claims 1, 76, 77, 80, 104-109, 176-178 and 180-186 are currently under examination.
Priority
	This application filed 12/29/2014, claims benefit to provisional application 61/944,961 filed 2/26/2014 and to provisional application 61/922,734 filed 12/31/2013; and is related to US application 14/586,865 filed 12/30/2014 as a CIP (which is parent as a CIP of 15/340419 filed 11/1/2016 (original claims)), which is the parent as continuation of 15/087,552 filed 3/31/2016 (which is parent to 15/641965 filed 7/26/2017 (claim amendment filed 10/26/2017) and as parent as continuation of 15/087,497 filed 3/31/2016, and to US application as a CIP 15/340,419 filed 11/1/2016 (original claims) and to application as a continuation to PCT/US14/72880 filed 12/30/2014 and related to PCT/US14/72607 filed 12/29/2014. 
No comments have been made in Applicant’s response.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/8/2021 and 9/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Examiner’s Comment
For completeness of the record, it is noted that several applications related to the instant application have been identified and continued to be reviewed for amendments to the claims, specifically: 
claims of 15/340,419 (Applicant response filed 1/25/2021) and of 15/641,965 (allowed 8/18/2020) were assessed for nonstatutory double patenting, and no double patenting issues were identified in view of the amendments to the claims; claims 1-6, 8-22 of 15/087,552 (CofC mailed 4/28/2020) is consistent with claims to a system however that invention was withdrawn during prosecution and claims drawn to the invention have been cancelled in this application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 76, 77, 80, 104-109, 176-178 and 180-184 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn.  
The amendments to the claims have addressed the two issues of the amended steps for ‘obtaining’ sequencing data from genetic material and for ‘A computerized method comprising:’ have obviated the basis of the rejection.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


is withdrawn. 
Claim analysis
Independent claims 1 and 176 have been amended and are still generally directed to obtaining material representing two samples from a site/well and identifying fluid origin and flow based on microbiome information.  More specifically, a new step has been added requiring: “selecting, using the one or more computer processors, a machine-learned model from a plurality of machine-learned models based on a testing of a predictive accuracy of the machine-learned model when applied to a plurality of subsets of the microbiome information from the genetic material extracted from the first sample, the selecting based on a class of the machine- learned model being a specialized generative model that was generated using an embedded approach to feature selection having knowledge of a parameter-selection process;” (from claim 1).

In summary, claim 1 requires obtaining two samples at an industrial operation, in this case a site of a well, analyzing the genetic material by sequencing the material from the well; obtaining microbiome information and evaluating by statistical methods (claim 1) or bioinformatics processing (claim 104) the microbiome information to associate it with origin and flow to direct further direction related to completing, drilling or production decisions about hydrocarbon recovery (claim 1) at the well including intra-well dynamics (claim 104), and requires that the analysis be performed with a generative model with an embedded approach for selection of features.

For step 2A of the 101 analysis, the judicial exception of the claims are the abstract instructional steps of comparing and correlating the genetic data with the correlating meta data to provide a two or three dimensional map of the information, and with the intent to guide the use of industrial process information for the evaluation of the field and consideration for further well placement.  At a high level, the judicial exception appears to be a set of instructions for analysis of sequence data and correlating meta data about the field, and appears to fall into the category of Mental Processes, and for the use of a ‘machine learned model’ the claims also fall into the category of mathematical concepts for possible use of mathematical calculations or relationships in analyzing the information.  However, as amended the newly added step using an ‘embedded approach’ for feature selection and used to provide predictive accuracy and the overall selection process for the model used cannot be practically performed in one’s mind, nor is a simple mathematical calculation or relationship as amended in the present claims.
Accordingly, the claims are found to be patent eligible.

Conclusion
Claims 1, 76, 77, 80, 104-109, 176-178 and 180-186 are allowed.
The most relevant art of record is Anderson et al. (US 2012/0165215), Quay (US 2013/0121968), Finegold (US 2012/0252775), Cano et al. (US Patent 5593883) and Mu et al. (US 2012/0214713)(all previously made of record) in that they provide evidence that several of the steps for obtaining and assessing data in the field as set forth in the claims were known.  While at the effective filing date methods to analyze microbiome information in industrial 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.